DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species A – drawn to an embodiment where the molybdenum halide precursor is molybdenum (IV) dichloride dioxide (MoO2Cl2) or obvious variant MoCl5
Species B - drawn to an embodiment where the molybdenum halide precursor is a molybdenum chalcogenide halide comprising Sulphur, i.e. a molybdenum sulphur halide
Species C - drawn to an embodiment where the molybdenum halide precursor is a molybdenum chalcogenide halide comprising selenium, i.e. a molybdenum selenium halide
Species D - drawn to an embodiment where the molybdenum halide precursor is a molybdenum chalcogenide halide comprising tellurium, i.e. a molybdenum tellurium halide
The species are independent or distinct because they recite mutually exclusive characteristics as outlined above. In addition, these species are not obvious variants of each other based on the current record.

(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
In the instant case, at least (c) applies.
Claims 1-29 were originally presented, of which claims 6-7 and 9-10 were drawn to Species A and the remainder were generic (note that claims 9-10, drawn to MoCl5 were originally restricted from Species A but established by Fu to be an obvious variant of Species A, and therefore were examined together). Newly submitted claim 33 is directed to an invention that requires the feature of Species B, C, or D, which are patentably distinct from Species A for the reasons outlined above. 
Since applicant has received an action on the merits for the originally presented invention (Species A), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 33 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant is reminded that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Information Disclosure Statement
to the extent reasonably expected during normal examination time. 
If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference. Further, it is noted that it is desirable to avoid the submission of long lists of documents when possible. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted by Applicant.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 34, the limitation “wherein depositing the molybdenum metal film comprises contacting the substrate with the first vapor reactant multiple times prior to contacting the substrate with the second vapor phase reactant,” does not appear to have adequate support in the originally filed disclosure. Rather, the disclosure appears to provide only embodiments where the substrate is contacted with the first vapor phase reactant (120, see Fig. 1) followed by the second vapor phase reactant (130), and that process repeated (105). There does not appear to be a disclosure of repeating step 120 prior to proceeding to step 130. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, the limitation “wherein depositing the molybdenum metal film comprises contacting the substrate with the first vapor reactant multiple times prior to contacting the substrate with the second vapor phase reactant,” in indefinite as to what is required by “contacting…multiple 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1-3, 5-9, 11-14, 16-21, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2017/0062224; herein “Fu”) in view of Shay (US 2010/0121100; herein “Shay”).
Regarding claim 1, Fu discloses in Fig. 1 and related text a method for depositing a molybdenum metal film (see [0043]) directly on a dielectric material surface of a substrate (see [0014]) by a cyclical deposition process (see [0010] at least), the method comprising:
providing the substrate (see step 102 and [0021]) comprising the dielectric material surface (see [0014]) into a reaction chamber (see [0021] at least); and 
depositing the molybdenum metal film (see [0043]) directly on the dielectric material surface, wherein the depositing comprises:
contacting the substrate in the reaction chamber with a first vapor phase reactant (first process gas, see step 106 and [0029]) comprising a molybdenum halide precursor selected from the group consisting of molybdenum pentachloride (MoCI5), molybdenum iodide, molybdenum bromide, and a molybdenum chalcogenide halide (MOyXx, in the embodiment where M is molybdenum and X is chloride, bromide or iodide, for example, see [0029]-[0031]); and
contacting the substrate in the reaction chamber with a second vapor (second process gas, see step 110 and [0038]) phase reactant comprising a reducing agent precursor (see [0038]);
regulating a pressure within the reaction chamber during deposition to less than 10 Torr (10-40 Torr, see [0053], which overlaps the claimed range).
2 + N2), an alkyl-hydrazine, an alcohol, an aldehyde, a carboxylic acid.
In the same field of endeavor, Shay teaches a reducing agent precursor (see [0010]), the reducing agent precursor comprising at least one of forming gas (H2 + N2), an alkyl-hydrazine, an alcohol, an aldehyde, a carboxylic acid (see [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fu by having the reducing agent precursor comprising at least one of forming gas (H2 + N2), an alkyl-hydrazine, an alcohol, an aldehyde, a carboxylic acid, as taught by Shay, in order to choose a known reducing agent for formation of a metal. Furthermore, Shay shows that the claimed materials and hydrogen are equivalent reducing agents known in the art (see [0010]).  Therefore, because these were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the amine reducing agent of Shay for the hydrogen reducing agent of Fu. Further, it is noted that it would be obvious to one of ordinary skill to choose any conventional or known reducing agent for the purposes of choosing an appropriate functional equivalent for the reducing agent precursor.
Note that the range disclosed by Fu overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the chamber pressure to be a result effective variable affecting the deposition mechanism and physical and electrical characteristics of the resulting metal film.  Thus, it would have been obvious to modify the method of Fu In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claims 2 and 3, Fu further discloses heating the substrate to substrate temperature of between 400 °C and 700 °C; between 500 °C and 600 °C (between 50 °C and 650 °C, see [0046], which overlaps the claimed ranges).
Note that the range disclosed by Fu overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the substrate temperature to be a result effective variable affecting the deposition rate and physical and electrical characteristics of the resulting metal film.  Thus, it would have been obvious to modify the method of Fu to have the temperature within the claimed range in order to decrease the manufacture time and/or to increase the uniformity and electrical characteristics of the film, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 5, Fu further discloses wherein the molybdenum halide (of the first process gas) comprising the molybdenum chalcogenide halide (MOyXx, in the embodiment where M is molybdenum and X is chloride, for example, see [0029]-[0031]).
Regarding claim 6, Fu further discloses wherein the molybdenum chalcogenide halide (of the first process gas) comprises a molybdenum oxyhalide selected from the group comprising: a molybdenum oxychloride, a molybdenum oxyiodide, or a molybdenum oxybromide (MOyXx, in the embodiment where M is molybdenum and X is chloride, for example, see [0029]-[0031]).
Regarding claim 7, Fu further discloses wherein the molybdenum oxychloride comprises molybdenum (IV) dichloride dioxide (MoO2Cl2) (MOyXx, in the embodiment where M is molybdenum, O is included, and X is chloride, and the oxidation state of Mo is +4, for example, see [0029]-[0031]; note a common oxidation state for Molybdenum is +4).
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try having the molybdenum oxychloride be molybdenum (IV) dichloride dioxide (MoO2Cl2) for the purpose of choosing from a finite number of identified, predictable solutions (oxidation states of Mo are known to be 0, +2, +3, +4, +5, +6, as supported by KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)). 
Regarding claim 8, the combined devices shows wherein the reducing agent precursor comprises at least one of an alcohol, an aldehyde, or a carboxylic acid (Shay: see [0010])
Regarding claim 9, Fu further discloses wherein the molybdenum halide (of the first process gas) comprises a molybdenum iodide or a molybdenum bromide (MOyXx, in the embodiment where M is molybdenum and X is iodide or bromide, for example, see [0029]-[0031]).
Regarding claim 11, Fu further discloses wherein the method comprises at least one deposition cycle in which the substrate is alternatively and sequentially contacted with the first vapor phase reactant and with the second vapor phase reactant (see Fig. 1 and [0042] at least).
Regarding claim 12, Fu further discloses wherein the deposition cycle is repeated one or more times (see Fig. 1 and [0042] at least).
Regarding claim 13, Fu further discloses wherein depositing the molybdenum metal film comprises an atomic layer deposition process (see [0026] at least).
Regarding claim 14, Fu further discloses wherein depositing the molybdenum metal film comprises a cyclical chemical vapor deposition process (ALD, for example, see [0026]; note that ALD is a variant of CVD, see [0004]).
Regarding claims 16 and 17, the combined device shows wherein the molybdenum metal film has an electrical resistivity of less than 35 µΩ-cm at a thickness of less than 100 Angstroms; less than 25 µΩ-cm at a thickness of less than 200 Angstroms. 
It is the position of the Office that, because the method of Fu in view of Shay shows all of the limitations of the claimed method, the resulting molybdenum metal film will therefore have the same properties as claimed (i.e. an electrical resistivity of less than 35 µΩ-cm at a thickness of less than 100 
In the alternative, Fu discloses the molybdenum metal film has an electrical resistivity of less than 35 µΩ-cm at a thickness of less than 100 Angstroms; less than 25 µΩ-cm at a thickness of less than 200 Angstroms (less than 50 µΩ-cm, for example, see [0044], and 10 to 10,000 Angstroms, see [0042], which overlaps with the claimed ranges).
Note that the ranges disclosed by Fu overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the resistivity and thickness to be result effective variables affecting the physical and electrical characteristics of the resulting metal film.  Thus, it would have been obvious to modify the method of Fu to have the resistivity and thickness within the claimed ranges in order to have improved characteristics of the film and the devices using the film, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 18, the combined device shows wherein the molybdenum metal film is a crystalline film.
It is the position of the Office that, because the method of Fu in view of Shay shows all of the limitations of the claimed method, the resulting molybdenum metal film will therefore have the same properties as claimed (i.e. the molybdenum metal film is a crystalline film). It is noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try forming the molybdenum film as a crystalline film for the purpose of choosing from a finite number of identified, predictable solutions (i.e. crystalline or amorphous), with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)). Additionally, crystalline materials are well known in the art to have improved electrical characteristics in semiconductor devices. 
Regarding claim 19, the combined device shows wherein the crystalline molybdenum metal film has a plurality of crystalline grains with a grain size of greater than 100 Angstroms.
It is the position of the Office that, because the method of Fu in view of Shay shows all of the limitations of the claimed method, the resulting molybdenum metal film will therefore have the same properties as claimed (i.e. a plurality of crystalline grains with a grain size of greater than 100 Angstroms). It is noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04
In the alternative, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the crystal grain size to be a result effective variable affecting the electrical characteristics of the molybdenum film.  Thus, it would have been obvious to modify the method of Fu to have the crystal grain size within the claimed range in order to improve resistivity of the In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 20, the combined device shows wherein the molybdenum metal film has an impurity concentration less than 2 atomic%.
It is the position of the Office that, because the method of Fu in view of Shay shows all of the limitations of the claimed method, the resulting molybdenum metal film will therefore have the same properties as claimed (i.e. impurity concentration less than 2 atomic%). It is noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04
In the alternative, Fu further discloses wherein the molybdenum metal film has an impurity concentration less than 2 atomic% (98% or greater metal, for example, see [0043], which overlaps with the claimed range).
Note that the range disclosed by Fu overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the impurity In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 21, the combined device shows wherein the molybdenum metal film is deposited with a step coverage greater than 90 percent (%).
It is the position of the Office that, because the method of Fu in view of Shay shows all of the limitations of the claimed method, the resulting molybdenum metal film will therefore have the same properties as claimed (i.e. deposited with a step coverage greater than 90 percent). It is noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04
In the alternative, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the step coverage to be a result effective variable affecting the fill characteristics of the resulting metal film.  Thus, it would have been obvious to modify the method of Fu to have the step coverage within the claimed range in order to reduced filling voids of the film and In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claims 30-31, Fu in view of Shay teaches the claimed invention in the same manner and for the same reasons as applied to claims 1 and 8.
Regarding claim 34, Fu further discloses wherein depositing the molybdenum metal film comprises contacting the substrate with the first vapor reactant multiple times prior to contacting the substrate with the second vapor phase reactant (in an interpretation where 104 is repeated and the last iteration of 110 is interpreted as “contacting the substrate…with a second vapor phase reactant”).
Claim 15 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Shay, as applied to claims 1 and 30 above, and further in view of Hsu et al. (US 2017/0222008; herein “Hsu”).
Regarding claims 15 and 32, Fu does not explicitly discloses wherein the dielectric material surface comprises silicon oxynitride (SiON), silicon oxycarbide nitride (SiOCN), or silicon carbon nitride (SiCN).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fu by having the dielectric material surface comprises silicon oxynitride (SiON), silicon oxycarbide nitride (SiOCN), or silicon carbon nitride (SiCN), as taught by Hsu, in order to provide an interconnect structure in an ILD layer of a semiconductor device, the ILD being a low-k material (see Hsu [0020]) for improved electrical characteristics. Furthermore, Hsu shows that silicon oxide and silicon oxynitride (SiON), silicon oxycarbide nitride (SiOCN), or silicon carbon nitride (SiCN) are equivalent dielectric materials known in the art (see [0020]).  Therefore, because these were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the silicon oxynitride (SiON), silicon oxycarbide nitride (SiOCN), or silicon carbon nitride (SiCN) dielectric materials of Hsu for the silicon oxide of Fu. 
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Shay, as applied to claims 1 and 30 above, and further in view of Simka et al. (US 2006/0223300; herein “Simka”).
Regarding claim 35, Fu further discloses wherein depositing the molybdenum metal film comprises a atomic layer deposition or a chemical vapor deposition process (see [0026]), but does not explicitly disclose wherein depositing the molybdenum metal film comprises a hybrid atomic layer deposition/chemical vapor deposition process. 
In the same field of endeavor, Simka teaches deposition of a metal film wherein the depositing the metal film comprises a hybrid atomic layer deposition/chemical vapor deposition process (see [0011]).
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-9, 11-15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9 and 11-15 of copending Application No. 16/105761 (herein “’761”) (reference application) in view of Shay. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application includes additional limitations not recited in the claims of the instant application.
Regarding claim 1, claims 1 and 4 of ‘761 teaches all of the limitations of claim 1 except for the substrate comprising a dielectric surface and the reducing agent precursor material.
In the same field of endeavor, Shay teaches the reducing agent precursor material in the same manner and for the same reasons as applied in the rejections above.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a dielectric substrate for the purpose of choosing from a finite number of identified, predictable solutions (i.e. dielectric/insulating, conductive, or semiconductor), with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)). 
Regarding claims 5-9 and 11-15, the remaining claimed limitations are taught by claims 5-10 of ‘761.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9, 11, 12 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 14, 16-18 and 21 of copending Application No. 16/105802 (herein “’802”) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application includes additional limitations not recited in the claims of the instant application.
Regarding claims 1, 8, and 11-12, claim 1 of ‘802 teaches all of the limitations of claim 1.
Regarding claims 2-3, claim 14 of ‘802 teaches all of the additional limitations of the claims.
Regarding claims 5-7 and 9, claim 16-18 of ‘802 teaches all of the additional limitations of the claims.
Regarding claim 18, claim 21 of ‘802 teaches all of the additional limitations of the claims.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but are not persuasive. 
Applicant argues (page 8-11) that the combination of Fu and Shay is improper because Shay is not analogous. Specifically, applicant argues that Shay “relates to reducing calcined material” whereas “the present claims are directed toward a method…using a vapor-phase process.”
In response, the examiner disagrees. Specifically, applicant’s invention is related to depositing a metal on a dielectric substrate. Shay’s disclosure is related to depositing metal on a dielectric substrate (in pores of the titanium dioxide support). Therefore, the ordinary artisan would clearly recognize that Shay is analogous art at least due to the fact that each is in the field of endeavor of metal deposition on 
The fact that the metal compound of Shay is “calcined material” (i.e. has been “heated at an elevated temperature in a non-reducing atmosphere,” see Shay [0009]) does not compromise the fact that the disclosure of Shay is drawn to depositing metals in a dielectric substrate. It is specifically noted that the calcined material is still, simply, a metal compound that is subsequently reduced by the reducing agent. The fact that applicant’s disclosure uses a vapor-phase process to provide the metal compound does not compromise the fact that both disclosures are drawn to depositing metals in a dielectric substrate. In particular, the metal compound provided by a vapor-phase process is still, simply, a metal compound with is subsequently reduced by the reducing agent.
Additionally, in a process requiring the selection of a reducing agent in order to solve the problem faced by the inventor (e.g. how to deposit a metal in a gap in a substrate), art which lists compounds known as reducing agents is reasonably pertinent to said problem. As Shay is relied upon only to teach materials that are known reducing agents for reducing metallic compounds into elemental metals, Shay is reasonably pertinent to the problem faced by the inventor.
Applicant argues (page 10) that because “[u]se of vapor-phase reactants within the same reaction chamber cannot reasonably be contemplated by Shay,” that “Shay is not and cannot be in the same field of endeavor as the Application.”

Further, regarding the fact that Shay does not teach vapor-phase reactants in the same chamber, it is noted that Shay is not relied upon to teach the first vapor phase reactant or same chamber being used for the first and second vapor phase reactant. Shay is simply relied upon to establish other known reducing agents. It is also noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (page 10-11) that Shay is not reasonably pertinent to the problem faced by the inventor because “Shay does not disclose or contemplate the problem of lowering resistivity of a resulting metal structure or of deposition of a molybdenum film,” “Shay is not reasonably pertinent to depositing metal films deposited by a cyclical deposition process,” and therefore the ordinary artisan “would not rely on the teachings of Shay to modify the method of depositing metal films using metal oxyhalide precursors in Fu to lower the electrical resistivity of the resulting semiconductor.”
In response, the examiner disagrees. Specifically, it appears that applicant is attempting to inappropriately and narrowly define the problem faced by the inventor as lowering the resistivity of a molybdenum film by a cyclical deposition process and further improperly require that any secondary reference applied must explicitly state that it is working towards lowering resistivity by employing a cyclical deposition process. Even if, for the sake of argument, it is accepted that this is the problem faced 
Furthermore, the examiner notes that the features upon which applicant relies (i.e., lowering resistivity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, regarding the fact that Shay does not teach a cyclic deposition process, it is noted that Shay is not relied upon to teach the cyclic deposition process. Shay is simply relied upon to establish other known reducing agents. It is also noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Lastly, it is respectfully noted that primary reference Fu teaches a subset of the originally claimed reducing agents, as outlined in previous Office actions. Applicant’s disclosure provides no indication that any of the currently claimed reducing agents are anything but obvious variants to those disclosed by Fu. Applicant provides no indication whatsoever that the particular reducing agent is critical to the invention or provides unexpected results. Rather, applicant’s disclosure would appear to indicate that each of the disclosed reducing agents are functional equivalents that can be easily substituted for each other. The art, as a whole, supports this. Additional references have been cited which suggests 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/7/2022